Third District Court of Appeal
                               State of Florida

                          Opinion filed January 4, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2074
                          Lower Tribunal No. 09-5156
                             ________________


                           Justo Manuel Garcia,
                                    Appellant,

                                        vs.

                               Lirda L. Rivera,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

      Lucia C. Pineiro; Greene Smith, P.A., and Cynthia L. Greene, for appellant.

      Abramowitz and Associates, and Evan L. Abramowitz, for appellee.


Before WELLS, LOGUE and SCALES, JJ.

      PER CURIAM.

      Appellant Justo Manuel Garcia appeals the trial court’s “Order Granting

Mother’s Petition for Relocation with Minor Child,” granting relocation pursuant
to section 61.13001 of the Florida Statutes. We affirm because we conclude that

the trial court did not abuse its discretion. Essex v. Davis, 116 So. 3d 445, 447

(Fla. 4th DCA 2012).

      Dr. Garcia raises the issue on appeal – and Appellee Lirda L. Rivera

concedes – that the trial court should receive evidence of Garcia’s financial ability

to pay costs associated with both his son’s school tuition and transportation to and

from New York, as part of the broader issue of child support. The trial court did

not order Dr. Garcia to pay such tuition or transportation costs, but merely

discussed his capacity to do so. Accordingly, we remand this portion of the case to

the trial court for additional financial findings.

      Affirmed; remanded with instructions.




                                            2